                                                                                                                                                           Case 2:20-cv-00635-TLN-KJN Document 46 Filed 05/27/20 Page 1 of 1


                                                                                                                                                       1   JASON M. SHERMAN, ESQ. (SBN 245190)
                                                                                                                                                           KRISTEN M. CAPRINO, ESQ. (SBN 306815)
                                                                                                                                                       2   JOHNSON SCHACHTER & LEWIS
                                                                                                                                                           A Professional Law Corporation
                                                                                                                                                       3   Harvard Square
                                                                                                                                                           2180 Harvard Street, Suite 560
                                                                                                                                                       4   Sacramento, CA 95815
                                                                                                                                                           Telephone: (916) 921-5800
                                                                                                                                                       5   Facsimile: (916) 921-0247
                                                                                                                                                           E-mail: jason@jsl-law.com / kristen@jsl-law.com
                                                                                                                                                       6
                                                                                                                                                           Attorneys for DEFENDANT:
                                                                                                                                                       7   YOLO COUNTY OFFICE OF EDUCATION (erroneously sued as “Yolo County SELPA”),
                                                                                                                                                           CAROLYNNE BENO, and SHARON HOLSTEGE
                                                                                                                                                       8
                                                                                                                                                       9                              UNITED STATES DISTRICT COURT
                                                                                                                                                      10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   STACIA LANGLEY, et al.,                        )    CASE NO. 2:20-cv-00635-TLN-KJN
                                                                                                                                                                                                          )
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13                                                  )    ORDER EXTENDING DEADLINE FOR
                                                                                                                                                                  Plaintiffs,                             )    DEFENDANTS YOLO COUNTY OFFICE
                                                                                                                                                      14                                                  )    OF EDUCATION, CAROLYNNE BENO,
                                                                                                                                                                                                          )    AND SHARON HOLSTEGE TO FILE
                                                                                                                                                      15   v.                                             )    RESPONSIVE PLEADINGS PURSUANT
                                                                                                                                                                                                          )    TO LOCAL RULE 144(a)
                                                                                                                                                      16   GUIDING HANDS SCHOOL, INC., et al.,            )
                                                                                                                                                           and DOES 1-100, inclusive                      )
                                                                                                                                                      17                                                  )    [Filing Fee Exempt Pursuant to Government
                                                                                                                                                                                                          )    Code §6103]
                                                                                                                                                      18          Defendants.                             )
                                                                                                                                                                                                          )    State Complaint Filed: November 7, 2019
                                                                                                                                                      19                                                  )    Removed:               March 23, 2020
                                                                                                                                                                                                          )    Trial Date:           None Set
                                                                                                                                                      20                                                  )
                                                                                                                                                                                                          )
                                                                                                                                                      21
                                                                                                                                                      22
                                                                                                                                                      23          PURSUANT TO THE STIPULATION BETWEEN THE PARTIES AND GOOD
                                                                                                                                                      24   CAUSE APPEARING, Defendants Yolo County Office of Education, Carolynne Beno, and
                                                                                                                                                      25   Sharon Holstege’s time to file a responsive pleading is extended to June 5, 2020.
                                                                                                                                                      26
                                                                                                                                                      27   Date: May 26, 2020
                                                                                                                                                      28
                                                                                                                                                                                                                     Troy L. Nunley
                                                                                                                                                                                                                     United States District Judge
                                                                                                                                                                                                           1
                                                                                                                                                            ORDER EXTENDING DEADLINE FOR DEFENDANTS YOLO COUNTY OFFICE OF EDUCATION,
                                                                                                                                                            CAROLYNNE BENO, AND SHARON HOLSTEGE TO FILE RESPONSIVE PLEADINGS PURSUANT
                                                                                                                                                                                       TO LOCAL RULE 144(a)
